COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-486-CR
 
CHRISTIAN JAMAAL SEABROOK                                                            
APPELLANT
A/K/A CHRISTIAN J. SEABROOK
V.
THE STATE OF TEXAS                                                                    
STATE
------------
FROM THE 213TH DISTRICT
COURT OF TARRANT COUNTY
------------
MEMORANDUM
OPINION(1)
------------
  
     Appellant Christian Jamaal Seabrook entered an open
plea of guilty to the offense of attempted sexual assault. The trial court found
Seabrook guilty and sentenced him to ten years' confinement. In a single issue
on appeal, Seabrook claims that the State failed to introduce evidence into the
record in violation of article 1.15 of the Texas Code of Criminal Procedure.
Tex. Code Crim. Proc. Ann. art. 1.15 (Vernon Supp. 2003). Specifically, Seabrook
complains that the record on appeal does not indicate that the alleged
complainant, Leticia Martinez, was ever identified.
  
     The record before us does not contain a reporter's
record from the plea hearing. The clerk's record, however, contains a waiver of
rights executed by Seabrook waiving, under code of criminal procedure article
1.14, "all rights given to me by law, whether of form, substance, or
procedure." Id. art. 1.14. We construe this waiver as a waiver of
Seabrook's right to have a court reporter make a record of the plea proceedings.
  
     Without a transcription of the plea proceedings, we
cannot review whether the State introduced evidence at the plea proceeding, and
we must presume there was sufficient evidence to sustain and support the
judgment. See Tex. R. App. P. 34.6(c)(5) (requiring that if sufficiency
complaint is raised in criminal case, record "must" include all
evidence); Allison v. State, 618 S.W.2d 763, 765 (Tex. Crim. App.
[Panel Op.] 1981) (holding that without statement of facts from plea hearing,
court could not determine whether transcript constituted all evidence presented
to trial court); McDougal v. State, No. 02-02-00281-CR, slip op. at
4-5, 2003 WL 1777331, at *2 (Tex. App.--Fort Worth Apr. 3, 2003, pet. filed)
(holding defendant failed to bring forward sufficient record to support his
challenge to sufficiency of evidence when he waived right to have plea
proceeding recorded); Williams v. State, 950 S.W.2d 383, 385 (Tex.
App.--Houston [1st Dist.] 1997, pet. ref'd) (holding lack of
statement of facts from plea hearing is sufficient reason to overrule
sufficiency challenge); see also Bauge v. State, No. 01-99-00182-CR,
slip op. at 4-5, 2000 WL 730668, at *2 (Tex. App.--Houston [1st
Dist.] June 8, 2000, pet. ref'd) (not designated for publication) (same). We
overrule Seabrook's sole point. We affirm the trial court's judgment.
 
                                                                       
SUE WALKER
                                                                       
JUSTICE
 
PANEL B: DAY, LIVINGSTON, and
WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 5, 2003

1. See Tex. R. App. P. 47.4.